Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10-22-21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicants’ incorporation by reference statement was not present on the filing date (i.e. that of the international case) and is therefore new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chedenig et al. (US 20110129627), cited by the examiner.
The reference discloses heterophasic polypropylene compositions containing a polypropylene matrix, an elastomeric propylene copolymer propylene “A-2” having at least one comonomer including ethylene and a C4-C20 alpha olefin and further including a styrenic elastomer (abstract). Note paragraph 69 for use of 16-46% styrenic elastomer based on all polymeric components in the composition as in “bi” and “bii” in claim 1. 

           Note claims 14 and 15 where the components of the composition have melt flow rates in the range of claims 2, 5 and 12. Note paragraph 80 where the propylene copolymers are crystalline as in claim 6. See document claim 2 for SEBS as in claim 13. See paragraph 1 for production of sterilizable containers as in claims 14 and 15.
           While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chedenig et al. (US 20110129627), as evidenced by Reichelt et al. (US 20140039124) cited by the examiner.
The polypropylenes of the reference are produced using Ziegler-Natta polymerization (paragraph 93) and thus would be assumed by those skilled in the art to have very little regiodefects. Nonetheless applicants lower limit of regiodefects is zero and no chemical process is 100% efficient and furthermore Reichelt discloses that the amount of regiodefects is less than 0.4 mol %, encompassing for instance 0.3 mol %. Furthermore, the melting point of polypropylene made by Ziegler Natta polymerization is disclosed to be as low as 145 degrees centigrade also and hence limitations “a” and “b” of claim 3 would be assumed inherent when operating with in disclosure of Chedenig et al. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
JCM
3-1-22

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765